—Judgment insofar as appealed from unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Plaintiff appeals pro se from five decretal paragraphs concerning financial matters in a judgment of divorce entered without either a signed agreement or the taking of sworn testimony. Although defendant took a cross appeal, he neither perfected it nor filed a respondent’s brief. The informal procedure used, apparently involving a lengthy conference in chambers with the Judge, plaintiff, defendant’s attorney and the Law Guardian, followed by further discussion and rulings by the court on the record, is without legal validity. Thus, we reverse the order insofar as appealed from and remit the matter to Supreme Court for resolution of those issues either by an agreement in a form that would comply with Domestic Relations Law § 236 (B) (3) if made before or during the marriage or on the basis of sworn testimony. (Appeal from Judgment of Supreme Court, Erie County, NeMoyer, J. — Matrimonial.) Present — Denman, P. J., Pine, Hayes, Wisner and Balio, JJ.